Citation Nr: 1120046	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to restoration of a 100 percent rating for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1985 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In February 2011, the Veteran, through his representative, submitted additional evidence, along with a waiver of any right to initial RO consideration of the evidence.


FINDING OF FACT

Evidence establishing sustained improvement in the Veteran's seizure disorder was not of record at the time of a January 2007 rating decision reducing from 100 percent to 20 percent the evaluation assigned the disability.
 

CONCLUSION OF LAW

The criteria for reduction of the Veteran's 100 percent rating for a seizure disorder were not met at the time of the decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.124a, Diagnostic Code 8910 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Even assuming that provision is applicable to a rating restoration case initiated by the RO's action, given the disposition of the matter below, the Board finds that the Veteran has not been prejudiced by any notice deficiency.
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

VA's rating schedule provides that grand mal seizures are to be rated as major seizures under Code 8910 and petit mal seizures are to be rated as minor seizures under Code 8911.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See Notes (1) and (2) following 38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911 (2010).

The General Rating Formula for Major and Minor Epileptic Seizures requires, for the assignment of a 100 percent rating, that the Veteran average at least 1 major seizure per month over the last year.  An 80 percent evaluation is warranted when a Veteran averages at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  Where the evidence shows at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly, a 40 percent evaluation is assigned.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911 (2010).

In the presence of major and minor seizures, the predominating type should be rated.  There is no distinction between diurnal and nocturnal major seizures.  See Notes (2) and (3) following the general rating schedule for major and minor epileptic seizures (2010).  Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post- convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  

Service connection for a seizure disorder was granted in February 2000, with an assigned 20 percent evaluation.  VA treatment records for the period from 1999 to 2001 documented that the Veteran was placed on Dilantin and Clonazpam for a nocturnal complex partial seizure disorder with secondary generalization.  Entries for 2000 record a history of 4 grand mal seizures and 6 petit mal seizures that year.  Entries for 2001 record a history of 2 grand mal seizures and 2 petit mal seizures; the Veteran's girlfriend described the grand mal seizures as involving generalized jerking.  The records show he was unable to obtain employment except in menial positions.

In a statement received in December 2000, the Veteran's fiancée reported witnessing the Veteran undergo up to 3 grand mal seizures in the prior 6 months.  A statement from his parents also received in December 2000 indicates that the Veteran would experience up to 2 grand mal seizures and up 4 petit mal seizures each week, always when asleep.

During a January 2000 VA examination, the Veteran reported that in the prior 6 months he had experienced about 30 seizures, all nocturnal.  He indicated that he had been cleared to drive, and that the seizures did not impact his job as a delivery driver.  The examiner diagnosed complex partial seizure disorder.

At a March 2001 informal conference with a decision review officer, the Veteran reported that he was working full time as a security guard, but experienced seizures on a monthly basis that were triggered by fatigue.  He reported experiencing 3 major seizures since January 2001, as well as minor seizures with associated grogginess.

In May 2001, the RO contacted the Veteran's treating VA physician.  That individual indicated that the Veteran needed further studies to clear up the disability picture, but that the Veteran did in fact experience both major and petit mal seizures.  The physician indicated that the Veteran should be restricted from driving.

The Veteran underwent a period of observation and evaluation at VA's behest for 5 days in May 2001.  Video electroencephalogram monitoring captured about 20 "spells," mostly manifested by arm shaking and by staring off into space.  None of the "spells" were correlated with changes in electroencephalographic activity.  There were no generalized convulsions.  The physicians concluded that the Veteran experienced two types of "spells".  The first involved shaking that lasted up to 5 minutes, and which were associated with a post-ictal confusion state.  The second involved staring.  The Veteran was diagnosed as having non-epileptiform seizures.

In October 2001, the Veteran was admitted to a VA hospital for reported grand mal seizures.  He reported that he had recently been taken off his anti-convulsive medications, shortly following which he experienced 3 seizures.  During the admission, no seizures were observed, and he was felt to have a pseudoseizure disability with an underlying anxiety disorder.  

In January 2002, the RO was contacted by a VA neurologist, who indicated that the Veteran did in fact have generalized seizures, even if they were non-epileptic.  He indicated that they were not "pseudo" seizures, but were real, and disabling.  He noted that he had recently viewed a video provided by the Veteran of a seizure event, and concluded that what he saw on the video might have been an epileptic-type seizure.  He indicated that the Veteran continued to have generalized seizures.

In a January 2002 rating action, the RO increased the evaluation assigned the seizure disorder to 100 percent, effective October 30, 1998.  The rating action was based on the Veteran's spotty work history, as well as the above VA treatment records, the May 2001 and October 2001 periods of observation, the January 2002 VA examiner's assessment and the statements of the Veteran's fiancée and parents.  The rating action acknowledged that the Veteran's seizures were not epileptic, and thus not capable of verification through typical diagnostic studies.

The record shows that in May 2006 the RO requested the scheduling of a review examination for the Veteran.  He failed to report for that examination in June 2006.  The RO obtained VA treatment records for 2006 which contained a March 2006 entry noting his report of no grand mal seizures in the prior year; he was determined to have a stable seizure disorder.  In May 2006, he requested clearance to drive, as he had an interview.  In June 2006, he reported that his seizure medications were recently changed, and that he had experienced 3 seizures since then.

In July 2006, the RO proposed to reduce the evaluation assigned the seizure disorder to 80 percent, based on the failure to report for VA examination, and the absence of evidence documenting the current severity of the disorder.  The Veteran requested rescheduling of the examination, and he thereafter attended a VA examination in October 2006.  At that time, he reported he was still on medications including Clonazpam, and required continuous treatment for the control of his epilepsy.  He indicated that his last seizure was a minor one, and had been in September 2006 with resulting post-ictal confusion.  He reported that over the prior 6 months he had experienced "at least" 2 episodes of generalized non-"conclusive" epilepsies, with no episodes over the past year of generalized "conclusive" epilepsies.  (The Board points out that the examiner likely meant "convulsive" rather than "conclusive.")  The Veteran indicated that he had experienced "at least" 2 episodes in the prior 6 months of simple partial epilepsy, with no episodes over the prior year of complex partial epilepsy.  The Veteran indicated that he was not employed, on account of driving restrictions imposed by his seizure disorder.  The examiner diagnosed non-epileptiform convulsions with generalized and minor seizures.

In reviewing the evidence of record, the examiner included a copy of a June 2005 VA treatment entry and a September 2006 statement by a VA physicians assistant, neither of which has to date been obtained by the RO directly.  In the September 2006 statement, the physicians assistant indicated that the Veteran had not experienced any grand mal seizures over the prior 12 months, but still experienced episodes that were classifiable as absence seizures.  The physicians assistant recommended that the Veteran not drive or operate machinery.

In November 2006, the RO revised the reduction proposal to propose reducing the evaluation assigned the seizure disorder to 20 percent, based on the October 2006 VA examination, and the absence of reference to seizures in the treatment records between 2001 and 2006.

In December 2006, the Veteran indicated that he was unable to maintain gainful employment.  He explained that the reduced frequency of his seizures was due to medication compliance, but that he still experiences seizures up to 4 times in a week.

In a January 2007 rating decision, the RO reduced the evaluation assigned the seizure disorder to 20 percent, effective April 1, 2007.  The next month, the Veteran reported that, since his medications were changed in January 2007, he had experienced 5 seizures.  The RO belatedly obtained VA treatment records for 2004 through 2007.  The records prior to 2006 show occasional reference to seizures, with no indication of the relative frequency or severity.  In February 2007, he called to report having had 4 grand mal seizures and several petit mal seizures since a change in medication in January 2007.  The records also show he reportedly was in the process of applying for Social Security Administration disability benefits.  The records show that in April 2007 he underwent an electroencephalogram which showed no focal slowing or epileptiform activity.

Subsequent VA treatment records and a statement by a private physician continue to document the Veteran's reports of experiencing major and minor seizures, and reflect that his seizure disorder has more recently been considered a pseudoseizure disorder.  In January 2010, an electroencephalogram captured a secondarily generalized seizure of focal onset.

The Board notes that due process considerations have been complied with in regard to the reduction in this case.  See 38 C.F.R. § 3.105(e).  The Veteran received notice of the proposed reductions, and of his rights with respect thereto.

With respect to whether the evidential requirements for reducing the evaluation have been met, the Board notes that 38 C.F.R. §3.344 regarding stabilization of disability ratings is for application, since the 100 percent evaluation had been in effect for a period in excess of five years.  The 100 percent evaluation was in effect from October 30, 1998 until the reduction effective April 1, 2007.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (duration of rating measured from effective date of actual reduction).  According to 38 C.F.R. §3.344(a), those examinations that are less complete than those on which payments were authorized or continued may not serve as a basis to reduce an evaluation.  The regulation further provides that ratings as a result of diseases subject to temporary and episodic improvement may not be reduced on any one examination, except in those instances where all the evidence of record warrants the conclusion that sustained improvement has been demonstrated, and that with a showing of material improvement, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In addition, total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).  38 C.F.R. §3.343(a) (2010).

The Board initially finds that the reduction is void because the provisions of 
38 C.F.R. §§ 3.343 or 3.344 were not considered.  The Veteran was not given notice of 38 C.F.R. §3.343 or 38 C.F.R. §3.344 in the statement of the case or any supplemental statement of the case, and the RO at no point made any findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  

Moreover, the Board points out that the October 2006 examination did not provide the requisite findings to determine whether there was in fact sustained improvement sufficient to warrant reduction of the rating.  The Veteran did report that he had not experienced a grand mal seizure in several years.  As explained by the Veteran, and corroborated by his physicians assistant, the absence of such seizures was due to compliance with medicine.  In January 2007, the Veteran's medications were modified, and he shortly thereafter began experiencing grand mal seizures again, which continued at least through April 2007 (the effective date of the reduction).  The October 2006 examiner did not address whether it was reasonably certain that any improvement in the seizure disorder would be maintained under the ordinary conditions of life.  Given that the Veteran's seizure disorder is clearly one subject to temporary and episodic improvement, and particularly as modification of his medications results in the reappearance of grand mal seizures, the Board finds that the 100 percent evaluation could not permissibly have been reduced based on the October 2006 examination alone.  The record shows that not all of the evidence of record warranted the conclusion that sustained improvement had been demonstrated, and it is clear that it was far from certain at the time of the January 2007 rating that the alleged improvement would be maintained under the ordinary conditions of life.  

The Board notes that the treatment records on file do not demonstrate sustained improvement.  In fact, it is the treatment records which show that any change in his medication regimen results in the reappearance of grand mal seizures.  The Board also notes, although not technically relevant to the reduction decision, that his treating physicians have recently discovered a potential physiological basis for his seizures.  In short, neither the October 2006 examination nor the treatment records demonstrate sustained improvement or even material improvement reasonably certain to be maintained under the ordinary conditions of life. 

Again, even assuming that the October 2006 examination demonstrated improvement, the examiner failed to address whether this represented sustained improvement reasonably certain to be maintained under the ordinary conditions of life.  The United States Court of Appeals for Veterans Claims has consistently held that, when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

In light of the above, the Board finds that the RO did not apply the appropriate regulations in reducing the rating, and that the evidence of record at the time of the January 2007 rating decision and especially within the effective date of the reduction did not establish sustained improvement of the Veteran's disability that was reasonably certain to be maintained under the ordinary conditions of life.  Accordingly, the Board concludes that restoration of the 100 percent evaluation for a seizure disorder is warranted.


  ORDER

The 100 percent rating for seizure disorder is restored, effective the date of the reduction. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


